           Case 2:17-cv-02641-RK Document 29 Filed 10/26/18 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDWARD A. WILLIAMS                             :
            Plaintiff                          :     Civil Action No. 17-CV-2641
                                               :
               v.                              :     Honorable Robert F. Kelly
                                               :
JEFFERSON B. SESSIONS III, et al.              :
                                               :
                     Defendants                :

     PLAINTIFF’S SECOND MOTION FOR SUMMARY JUDGMENT



         Plaintiff, by and through his counsel, move this Honorable Court to enter

summary judgment on his behalf pursuant to Fed. R. Civ. P. 56. The

accompanying memorandum of law is submitted in support of this motion. A

supporting brief and order are attached hereto in accordance with the Court’s Local

Rules.

                                                     Respectfully Submitted,



                                                     __________________________
                                                     Adam Kraut, Esq.
                                                     Attorney Id. No. 318482
                                                     AKraut@PrinceLaw.com

                                                     Joshua Prince, Esq.
                                                     Attorney Id. No. 306521
                                                     Joshua@PrinceLaw.com
Case 2:17-cv-02641-RK Document 29 Filed 10/26/18 Page 2 of 2




                                      Prince Law Offices, P.C.
                                      646 Lenape Road
                                      Bechtelsville, PA 19505
                                      610-845-3803
                                      610-845-3903 (fax)


                                      Attorneys for Petitioner
